Title: To Thomas Jefferson from Philippe de Létombe, 6 August 1801
From: Létombe, Philippe de
To: Jefferson, Thomas


Monsieur le Président,
Philadelphie, 6 aoust 1801. (v. St.)
J’ai reçû et lû, avec émotion, avec attendrissement, avec gratitude, la dépêche dont Vous avez bien voulu m’honorer le 27 ulto. Elle fera le bonheur de ma vieillesse. Elle me sera la recommandation la plus honorable auprès de mon Gouvernement. Elle m’est un brevet pour l’immortalité.
Je n’ai point encore reçu la dépêche de Monsieur le Sécrétaire d’Etat que Vous daignez m’annoncer. Peut être devrois-je la provoquer moi même par une dépêche ad hoc. Je ne l’ai osé jusqu’a présent. Ma situation officielle n’a point ici suivi le cours ordinaire des formes diplomatiques et ç’est à vos bontés généreuses seules, Monsieur le President, que Je devrai cette faveur de Monsieur le Sécrétaire d’Etat.
Quant à mon départ, dont Vous avez bien voulu Vous enquérir par votre lettre du 15 ulto., j’ai lieu de craindre aujourd’hui que ma lettre envoyée successivement à Clermont, à Albany, à Cohoe’s Springs, ne soit point parvenue à Monsieur Livingston. Je lui ai écrit de nouveau hier: car je suis au milieu des transes (le Franklin ne partant plus en parlementaire) que je ne trouve aucune autre occasion sûre pour ma Personne et mes comptes. D’un autre côté, on prétend, à New york, que Monsieur Livingston ne voulant rien prendre sur lui, renvoit ces sortes de demandes au Gouvernement.
Je Vous demande humblement pardon, Monsieur le Président, de toutes ces explications. Mais Vous êtes comme la Providence qui traite les grandes et les petites Choses avec la même bonté et la même indulgence.
Daignez agréér, Monsieur le Président, l’hommage de mon profond respect.
Létombe
 
Editors’ translation
Mister President,
Philadelphia, 6 Aug. 1801 (old style)
I have received and read with emotion, with tender feelings, with gratitude, the dispatch with which you honored me on the 27th of last month. It will make the happiness of my old age. It will be for me the most honorable recommendation to my Government. It is for me a certificate for immortality.
I have not yet received the dispatch from the secretary of state of which you kindly advise me. Perhaps I should prompt it myself by an ad hoc dispatch. I have not dared to until now. My official situation here has not followed the normal course of diplomatic forms, and I shall owe to your kind generous acts alone, Mister President, this favor from the secretary of state.
As for my departure, about which you were kind enough to inquire in your letter of the 15th of last month, I now have reason to fear that my letter sent successively to Clermont, to Albany, to Cohoes Springs, did not reach Mr. Livingston. I wrote him again yesterday, for I am now in an agony of suspense (the Franklin no longer leaving as a cartel ship) that I may find no other chance for my person and my affairs. In addition, they claim in New York that Mr. Livingston, not wanting to take anything upon himself, is sending these kinds of requests to the government.

I humbly ask your pardon, Mister President, for all these discussions, but you are like Providence, which treats great and small things with the same kindness and the same indulgence.
Kindly accept, Mister President, the homage of my deep respect.
Létombe
